 

Case 7:16-cr-00786-NSR Document 243 Filed 12/05/19 Page 1 of 1 ~~

Law Offices of

Daniel A. Hochheiser
Attorney At Law
2 Overhill Road, Suite 400
Scarsdale, New York 10583
dah@hochheiser.com

(646) 863-4246 > \ modi ferhin , aS regrnested
lor Love , \e granted without

December 5, 2019

 

Via ECF and il . :

ta er ang ema vbyechon, Clorle of the Couch
Hon. Nelson S. Roman ceere sled to termuate Ho
United States District Judge .

mS doc. 243).

Southern District of New York erm (dec 3)
300 Quarropas Street D ade d Tree. & ; WIG
White Plains, NY 10601 SO ORDERED:
Re: USA v. Paula Guadagno 16 Cr. 786 (NSR)- 65 a A -_ ~

REQUEST PERMISSION TO TRAVEL fF ees _———
HON, NELSON,S.. ROMAN” |

NITED STATES DISTAIGTSUDGE
Your Honor: UNJTED STATES DISTRICT

I represent Paula Guadagno as assigned counsel. Guadagno seeks a modification of her
bail conditions to permit her to travel to Connecticut to attend the memorial/wake and funeral
services for her friend, Al Reo, who recently passed away.

The details are: memorial service/wake is next Tuesday, December 10th, from 4pm to
7pm at Brookfield Funeral Home, 786 Federal Road, Brookfield, CT. The funeral mass is
Wednesday, December 1 1th, at 10:30 am, at Saint Joseph's Church in Brookfield.

In the event Your Honor grants this request, Guadagno would leave New York at or after
3pm on December 10" and would return to New York no later than 9:30 p.m.. The next day
December 11", Guadagno would leave New York at or after 8:30 a.m. and would return to New

 

otra,

 

I have conferred by emai! with both the Government and Pre-Trial Services. There is no
objection to this application.

Respectfully submitted,
LEE Zi

Daniel A. Hochheiser

 
 

    

m “Cer-viaremail USA‘David Felton and U.S.P.T.S.O Vincent Adams

 

 
